FAIRCHILD, Senior Circuit Judge,
concurring.
The plan filed its notice of appeal promptly after entry of the judgment against it. Prompt action became too prompt when Mrs. Lorenzen filed her Rule 59 motion. Nullification of an otherwise proper notice of appeal resulted from a provision of Rule 4(a)(4), F.R.A.P.: “A notice of appeal filed before the disposition of any of the above motions shall have no effect. A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion as provided above.”
With all respect, this provision appears to me to be a trap for the unwary. Nullification does not seem to be what one would anticipate, and it is not the only way the Rulemakers might have dealt with the situation. In dealing with another type of premature filing, subdivision (2) of Rule 4(a) provides that a notice filed too early is to be treated as filed at the proper time. It is difficult to identify any very significant problems which the nullification provision avoids.
Of course, we hold counsel responsible for awareness of all the Rules, but it seems fair to note that unless counsel has recently read this provision, he may quite reasonably fail to realize that a notice of appeal timely filed under subdivision (1) will be nullified by a motion of the type filed by Mrs. Lorenzen.
I agree with and join in Judge Posner’s opinion. I want, however, to add my individual view that the district judge’s discretion to extend the time for appeal, authorized by subdivision (5), is a proper safety valve for the harsh effect of the nullification provision. I see no sound reason why counsel’s failure to file a second notice of appeal in these circumstances cannot be treated as excusable neglect where application is made within the limited time permitted by subdivision (5).